DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-57 of Patent No.: 10,897,306 B2 to Cohn et al. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-24 of the instant application is obvious variant Claims 1-57 of Patent No.: 10,897,306 B2 to Cohn et al. in that they contain substantially the same subject matter.  
	Regarding Independent Claim 1, Independent Claim 1 of Patent No.: 10,897,306 B2 to Cohn et al. discloses a first port for coupling to the first network; a second port for communicating with the second device over the third network for transporting data traffic between the first and second networks; and a third port for Independent Claim 1 of the instant application discloses ‘coupling a first port of a first device to the first network; communicating, using a second port of the first device, with the second device over the third network for transporting data traffic between the first and second networks; communicating, using a third port of the first device, with the third device over the third network’); 
	Independent Claim 1 of Patent No.: 10,897,306 B2 to Cohn et al. discloses wherein in the first state the first device is operative to transport data traffic only between the first and second ports, wherein in the second state the first device is operative to transporting data traffic only between the third and first ports, and wherein the first device shifts from the first to second state in response to detecting a failure, wherein the third network consists of, supports, or provide, a Multi-Protocol Label Switching (MPLS) network, and wherein the first and second networks are different networks that use the same protocol (Independent Claim 1 of the instant application discloses ‘in a first state of the first device, transporting data traffic only between the first and second ports; in a second state the first device, transporting data traffic only between the third and first ports; and shifting, by the first device, from the first to second state in response to detecting a failure, wherein the third network consists of, supports, or provide, a Multi-Protocol Label Switching (MPLS) network, and wherein the first and second networks are different networks that use the same protocol’).
	Regarding Claim 2, Claim 2 of Patent No.: 10,897,306 B2 to Cohn et al. discloses wherein the second and third devices cooperatively form a Dual Network Interconnection (DNI) for respectively connecting to working and protection paths of the Claim 2 of the instant application discloses ‘connecting to working and protection paths of the second network respectively by the second and third devices for cooperatively forming a Dual Network Interconnection (DNI), wherein the second device connects to the working path and the third device connects to the protection path’).
	Regarding Claim 3, Claim 3 of Patent No.: 10,897,306 B2 to Cohn et al. discloses a Time-Division Multiplexer/De-Multiplexer (TDM) coupled between the first and second ports, and a cross-connect (XC) coupled between the TDM and the first port (Claim 3 of the instant application discloses ‘coupling a Time-Division Multiplexer/De-Multiplexer (TDM) between the first and second ports, and coupling a cross-connect (XC) between the TDM and the first port’).
	Regarding Claim 4, Claim 4 of Patent No.: 10,897,306 B2 to Cohn et al. discloses a Pseudo-Wire Protection (PWP) functionality having an output coupled to the first port, a Working (W) port coupled to the second port, and a Protection (P) port coupled to the third port, for switching the transport data path from the Working (W) port to the Protection (P) port upon detecting a failure in the third network via the second port (Claim 4 of the instant application discloses ‘Pseudo-Wire Protection (PWP) functionality having an output coupled to the first port, a Working (W) port coupled to the second port, and a Protection (P) port coupled to the third port, wherein the method further comprising switching the transport data path from the Working (W) port to the Protection (P) port upon detecting a failure in the third network via the second port’).
Regarding Claim 5, Claim 5 of Patent No.: 10,897,306 B2 to Cohn et al. discloses wherein the failure comprises a Packet-Switch Network (PSN) or an Attachment Circuit (AC) fault (Claim 5 of the instant application discloses ‘wherein the failure comprises a Packet-Switch Network (PSN) or an Attachment Circuit (AC) fault’).
	Regarding Claim 6, Claim 6 of Patent No.: 10,897,306 B2 to Cohn et al. discloses a fourth port for coupling to the second network; and a fifth port for communicating with the first device over the third network, wherein the second device is operative to transport data traffic between the fourth and fifth ports (Claim 6 of the instant application discloses ‘coupling a fourth port to the second network; communicating using a fifth port with the first device over the third network; and transporting, by the second device, data traffic between the fourth and fifth ports’).
	Regarding Claim 7, Claim 7 of Patent No.: 10,897,306 B2 to Cohn et al. discloses wherein the second device further comprises an 1+1 Automatic Protection Switch (APS) having an output port coupled to the fifth port, a Working (W) port coupled to the fourth port, and a Protection (P) port, wherein the APS switches the protection port to the output port upon detecting a failure (Claim 7 of the instant application discloses ‘wherein the second device further comprises an 1+1 Automatic Protection Switch (APS) having an output port coupled to the fifth port, a Working (W) port coupled to the fourth port, and a Protection (P) port, wherein the method further comprising switching, by the APS, the protection port to the output port upon detecting a failure’).
	Regarding Claim 8, Claim 8 of Patent No.: 10,897,306 B2 to Cohn et al. discloses wherein the second device further comprises a Time-Division Multiplexer/De-Multiplexer (TDM) coupled between the APS and the fifth port, a cross-connect (XC) Claim 8 of the instant application discloses ‘wherein the second device further comprises a Time-Division Multiplexer/De-Multiplexer (TDM) coupled between the APS and the fifth port, a cross-connect (XC) coupled between the TDM and the APS, and a Data Plane (DP) block coupled to the fourth port for implementing PW interface’).
	Regarding Claim 9, Claim 9 of Patent No.: 10,897,306 B2 to Cohn et al. discloses a sixth port for communicating with the first device over the third network; and a seventh port for coupling to the second network, wherein the third device is operative to transport data traffic between the sixth and seventh ports (Claim 9 of the instant application discloses ‘communicating, using a sixth port in the third device, with the first device over the third network; and coupling, a seventh port in the third device, to the second network, transporting data traffic between the sixth and seventh ports of the third device’).
	Regarding Claim 10, Claim 10 of Patent No.: 10,897,306 B2 to Cohn et al. discloses wherein the third device further comprises an 1:1 Automatic Protection Switch (APS) having an output port coupled to the seventh port, a Working (W) port coupled to the sixth port, and a Protection (P) port, wherein the APS switches the working port to the output port (Claim 10 of the instant application discloses ‘wherein the third device further comprises an 1:1 Automatic Protection Switch (APS) having an output port coupled to the seventh port, a Working (W) port coupled to the sixth port, and a Protection (P) port, and wherein the method further comprising switching, by the APS, the working port to the output port’).
Regarding Claim 11, Claim 11 of Patent No.: 10,897,306 B2 to Cohn et al. discloses wherein the third device further comprises a Time-Division Multiplexer/De-Multiplexer (TDM) coupled between the sixth and seventh ports, a cross-connect (XC) coupled between the TDM and the APS, and a Data Plane (DP) block coupled to the sixth port for implementing PW interface (Claim 11 of the instant application discloses ‘wherein the third device further comprises a Time-Division Multiplexer/De-Multiplexer (TDM) coupled between the sixth and seventh ports, a cross-connect (XC) coupled between the TDM and the APS, and a Data Plane (DP) block coupled to the sixth port for implementing PW interface’).
	Regarding Claim 12, Claim 12 of Patent No.: 10,897,306 B2 to Cohn et al. discloses wherein the second network consists of, or comprises, a Synchronous Digital Hierarchy (SDH) or a Synchronous Optical Network (SONET), and wherein the second and third devices are termination equipment that are respectively part of path protection that is according to, based on, or compatible with, Sub-Network Connection Protocol (SNCP) or Unidirectional Path Switched Ring (UPSR) (Claim 12 of the instant application discloses ‘wherein the second network consists of, or comprises, a Synchronous Digital Hierarchy (SDH) or a Synchronous Optical Network (SONET), and wherein the second and third devices are termination equipment that are respectively part of path protection that is according to, based on, or compatible with, Sub-Network Connection Protocol (SNCP) or Unidirectional Path Switched Ring (UPSR)’).
	Regarding Claim 13, Claim 13 of Patent No.: 10,897,306 B2 to Cohn et al. discloses wherein the second and third devices are part of a single communication node Claim 13 of the instant application discloses ‘wherein the second and third devices are part of a single communication node’).
	Regarding Claim 14, Claim 14 of Patent No.: 10,897,306 B2 to Cohn et al. discloses wherein part or all of each of the second and third devices is implemented as a distinct line card in the communication node (Claim 14 of the instant application discloses ‘wherein part or all of each of the second and third devices is implemented as a distinct line card in the communication node’).
	Regarding Claim 15, Claim 15 of Patent No.: 10,897,306 B2 to Cohn et al. discloses wherein the first and third networks are different networks using different protocols or different topologies, or wherein the second and third networks are different networks using different protocols or different topologies (Claim 15 of the instant application discloses ‘wherein the first and third networks are different networks using different protocols or different topologies, or wherein the second and third networks are different networks using different protocols or different topologies’).
	Regarding Claim 16, Claim 16 of Patent No.: 10,897,306 B2 to Cohn et al. discloses wherein the first or second network comprises, is based on, or uses, a ring topology (Claim 16 of the instant application discloses ‘wherein the first or second network comprises, is based on, or uses, a ring topology’).
	Regarding Claim 17, Claim 17 of Patent No.: 10,897,306 B2 to Cohn et al. discloses wherein the MPLS network is using, is based on, or supports, Multi-Protocol Label Switching-Transport Profile (MPLS-TP) (Claim 17 of the instant application discloses ‘wherein the MPLS network is using, is based on, or supports, Multi-Protocol Label Switching-Transport Profile (MPLS-TP)’).
Regarding Claim 18, Claim 18 of Patent No.: 10,897,306 B2 to Cohn et al. discloses wherein each of the communication paths between any two devices over the third network is using, is based on, or is compatible with, a distinct Pseudo-Wire (PW) connection (Claim 18 of the instant application discloses ‘using, in each of the communication paths between any two devices over the third network, a distinct Pseudo-Wire (PW) connection’).
	Regarding Claim 19, Claim 19 of Patent No.: 10,897,306 B2 to Cohn et al. discloses wherein the PW connection is according to, based on, or compatible with, Circuit Emulation over Packet (CEP) that is according to, based on, or compatible with, Internet Engineering Task Force (IETF) Request For Comments (RFC) 4852 (Claim 19 of the instant application discloses ‘wherein the PW connection is according to, based on, or compatible with, Circuit Emulation over Packet (CEP) that is according to, based on, or compatible with, Internet Engineering Task Force (IETF) Request For Comments (RFC) 4852’).
	Regarding Claim 20, Claim 20 of Patent No.: 10,897,306 B2 to Cohn et al. discloses wherein the first and second networks are different networks the same topology (Claim 20 of the instant application discloses ‘wherein the first and second networks are different networks the same topology’).
	Regarding Claim 21, Claim 21 of Patent No.: 10,897,306 B2 to Cohn et al. discloses wherein the failure is in the communication with the second device over the third network, or the failure is in the communication with first network via the second device (Claim 21 of the instant application discloses ‘wherein the failure is in the communication with the second device over the third network, or the failure is in the communication with first network via the second device’).
	Regarding Claim 22, Claim 22 of Patent No.: 10,897,306 B2 to Cohn et al. discloses wherein the first or second network is a synchronous network (Claim 22 of the instant application discloses ‘wherein the first or second network is a synchronous network’).
	Regarding Claim 23, Claim 23 of Patent No.: 10,897,306 B2 to Cohn et al. discloses wherein the first network consists of, or comprises, a Synchronous Digital Hierarchy (SDH) or a Synchronous Optical Network (SONET), and wherein the first and second devices are termination equipment that are respectively part of path protection that is according to, based on, or compatible with, Sub-Network Connection Protocol (SNCP) or Unidirectional Path Switched Ring (UPSR) (Claim 23 of the instant application discloses ‘wherein the first network consists of, or comprises, a Synchronous Digital Hierarchy (SDH) or a Synchronous Optical Network (SONET), and wherein the first and second devices are termination equipment that are respectively part of path protection that is according to, based on, or compatible with, Sub-Network Connection Protocol (SNCP) or Unidirectional Path Switched Ring (UPSR)’).
	Regarding Claim 24, Claim 24 of Patent No.: 10,897,306 B2 to Cohn et al. discloses wherein the first device is a Path Termination Equipment (PTE) in the first network, and wherein each of the second and third device is a Path Termination Equipment (PTE) in the second network (Claim 24 of the instant application discloses ‘wherein the first device is a Path Termination Equipment (PTE) in the first network, and wherein each of the second and third device is a Path Termination Equipment (PTE) in the second network’).

4.	Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-57 of Patent No.: 10,554,295 B2 to Cohn et al. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-24 of the instant application is obvious variant Claims 1-57 of Patent No.: 10,554,295 B2 to Cohn et al. in that they contain substantially the same subject matter.  
	Regarding Independent Claim 1, Independent Claim 1 of Patent No.: 10,554,295 B2 to Cohn et al. discloses a first port for coupling to the first network; a second port for communicating with the second device over the third network for transporting data traffic between the first and second networks; and a third port for communicating with the third device over the third network (Independent Claim 1 of the instant application discloses ‘coupling a first port of a first device to the first network; communicating, using a second port of the first device, with the second device over the third network for transporting data traffic between the first and second networks; communicating, using a third port of the first device, with the third device over the third network’); 
	Independent Claim 1 of Patent No.: 10,554,295 B2 to Cohn et al. discloses wherein in the first state the first device is operative to transport data traffic only between the first and second ports, wherein in the second state the first device is operative to transporting data traffic only between the third and first ports, and wherein Independent Claim 1 of the instant application discloses ‘in a first state of the first device, transporting data traffic only between the first and second ports; in a second state the first device, transporting data traffic only between the third and first ports; and shifting, by the first device, from the first to second state in response to detecting a failure, wherein the third network consists of, supports, or provide, a Multi-Protocol Label Switching (MPLS) network, and wherein the first and second networks are different networks that use the same protocol’).
	Regarding Claim 2, Claim 2 of Patent No.: 10,554,295 B2 to Cohn et al. discloses wherein the second and third devices cooperatively form a Dual Network Interconnection (DNI) for respectively connecting to working and protection paths of the second network, wherein the second device connects to the working path and the third device connects to the protection path (Claim 2 of the instant application discloses ‘connecting to working and protection paths of the second network respectively by the second and third devices for cooperatively forming a Dual Network Interconnection (DNI), wherein the second device connects to the working path and the third device connects to the protection path’).
	Regarding Claim 3, Claim 3 of Patent No.: 10,554,295 B2 to Cohn et al. discloses a Time-Division Multiplexer/De-Multiplexer (TDM) coupled between the first and second ports, and a cross-connect (XC) coupled between the TDM and the first port (Claim 3 of the instant application discloses ‘coupling a Time-Division Multiplexer/De-Multiplexer (TDM) between the first and second ports, and coupling a cross-connect (XC) between the TDM and the first port’).
	Regarding Claim 4, Claim 4 of Patent No.: 10,554,295 B2 to Cohn et al. discloses a Pseudo-Wire Protection (PWP) functionality having an output coupled to the first port, a Working (W) port coupled to the second port, and a Protection (P) port coupled to the third port, for switching the transport data path from the Working (W) port to the Protection (P) port upon detecting a failure in the third network via the second port (Claim 4 of the instant application discloses ‘Pseudo-Wire Protection (PWP) functionality having an output coupled to the first port, a Working (W) port coupled to the second port, and a Protection (P) port coupled to the third port, wherein the method further comprising switching the transport data path from the Working (W) port to the Protection (P) port upon detecting a failure in the third network via the second port’).
	Regarding Claim 5, Claim 5 of Patent No.: 10,554,295 B2 to Cohn et al. discloses wherein the failure comprises a Packet-Switch Network (PSN) or an Attachment Circuit (AC) fault (Claim 5 of the instant application discloses ‘wherein the failure comprises a Packet-Switch Network (PSN) or an Attachment Circuit (AC) fault’).
	Regarding Claim 6, Claim 6 of Patent No.: 10,554,295 B2 to Cohn et al. discloses a fourth port for coupling to the second network; and a fifth port for communicating with the first device over the third network, wherein the second device is operative to transport data traffic between the fourth and fifth ports (Claim 6 of the instant application discloses ‘coupling a fourth port to the second network; communicating using a fifth port with the first device over the third network; and transporting, by the second device, data traffic between the fourth and fifth ports’).
Regarding Claim 7, Claim 7 of Patent No.: 10,554,295 B2 to Cohn et al. discloses wherein the second device further comprises an 1+1 Automatic Protection Switch (APS) having an output port coupled to the fifth port, a Working (W) port coupled to the fourth port, and a Protection (P) port, wherein the APS switches the protection port to the output port upon detecting a failure (Claim 7 of the instant application discloses ‘wherein the second device further comprises an 1+1 Automatic Protection Switch (APS) having an output port coupled to the fifth port, a Working (W) port coupled to the fourth port, and a Protection (P) port, wherein the method further comprising switching, by the APS, the protection port to the output port upon detecting a failure’).
	Regarding Claim 8, Claim 8 of Patent No.: 10,554,295 B2 to Cohn et al. discloses wherein the second device further comprises a Time-Division Multiplexer/De-Multiplexer (TDM) coupled between the APS and the fifth port, a cross-connect (XC) coupled between the TDM and the APS, and a Data Plane (DP) block coupled to the fourth port for implementing PW interface (Claim 8 of the instant application discloses ‘wherein the second device further comprises a Time-Division Multiplexer/De-Multiplexer (TDM) coupled between the APS and the fifth port, a cross-connect (XC) coupled between the TDM and the APS, and a Data Plane (DP) block coupled to the fourth port for implementing PW interface’).
	Regarding Claim 9, Claim 9 of Patent No.: 10,554,295 B2 to Cohn et al. discloses a sixth port for communicating with the first device over the third network; and a seventh port for coupling to the second network, wherein the third device is operative to transport data traffic between the sixth and seventh ports (Claim 9 of the instant application discloses ‘communicating, using a sixth port in the third device, with the first device over the third network; and coupling, a seventh port in the third device, to the second network, transporting data traffic between the sixth and seventh ports of the third device’).
	Regarding Claim 10, Claim 10 of Patent No.: 10,554,295 B2 to Cohn et al. discloses wherein the third device further comprises an 1:1 Automatic Protection Switch (APS) having an output port coupled to the seventh port, a Working (W) port coupled to the sixth port, and a Protection (P) port, wherein the APS switches the working port to the output port (Claim 10 of the instant application discloses ‘wherein the third device further comprises an 1:1 Automatic Protection Switch (APS) having an output port coupled to the seventh port, a Working (W) port coupled to the sixth port, and a Protection (P) port, and wherein the method further comprising switching, by the APS, the working port to the output port’).
	Regarding Claim 11, Claim 11 of Patent No.: 10,554,295 B2 to Cohn et al. discloses wherein the third device further comprises a Time-Division Multiplexer/De-Multiplexer (TDM) coupled between the sixth and seventh ports, a cross-connect (XC) coupled between the TDM and the APS, and a Data Plane (DP) block coupled to the sixth port for implementing PW interface (Claim 11 of the instant application discloses ‘wherein the third device further comprises a Time-Division Multiplexer/De-Multiplexer (TDM) coupled between the sixth and seventh ports, a cross-connect (XC) coupled between the TDM and the APS, and a Data Plane (DP) block coupled to the sixth port for implementing PW interface’).
	Regarding Claim 12, Claim 12 of Patent No.: 10,554,295 B2 to Cohn et al. discloses wherein the second network consists of, or comprises, a Synchronous Digital Claim 12 of the instant application discloses ‘wherein the second network consists of, or comprises, a Synchronous Digital Hierarchy (SDH) or a Synchronous Optical Network (SONET), and wherein the second and third devices are termination equipment that are respectively part of path protection that is according to, based on, or compatible with, Sub-Network Connection Protocol (SNCP) or Unidirectional Path Switched Ring (UPSR)’).
	Regarding Claim 13, Claim 13 of Patent No.: 10,554,295 B2 to Cohn et al. discloses wherein the second and third devices are part of a single communication node (Claim 13 of the instant application discloses ‘wherein the second and third devices are part of a single communication node’).
	Regarding Claim 14, Claim 14 of Patent No.: 10,554,295 B2 to Cohn et al. discloses wherein part or all of each of the second and third devices is implemented as a distinct line card in the communication node (Claim 14 of the instant application discloses ‘wherein part or all of each of the second and third devices is implemented as a distinct line card in the communication node’).
	Regarding Claim 15, Claim 15 of Patent No.: 10,554,295 B2 to Cohn et al. discloses wherein the first and third networks are different networks using different protocols or different topologies, or wherein the second and third networks are different networks using different protocols or different topologies (Claim 15 of the instant application discloses ‘wherein the first and third networks are different networks using different protocols or different topologies, or wherein the second and third networks are different networks using different protocols or different topologies’).
	Regarding Claim 16, Claim 1 of Patent No.: 10,554,295 B2 to Cohn et al. discloses wherein the first or second network comprises, is based on, or uses, a ring topology (Claim 16 of the instant application discloses ‘wherein the first or second network comprises, is based on, or uses, a ring topology’).
	Regarding Claim 17, Claim 17 of Patent No.: 10,554,295 B2 to Cohn et al. discloses wherein the MPLS network is using, is based on, or supports, Multi-Protocol Label Switching-Transport Profile (MPLS-TP) (Claim 17 of the instant application discloses ‘wherein the MPLS network is using, is based on, or supports, Multi-Protocol Label Switching-Transport Profile (MPLS-TP)’).
	Regarding Claim 18, Claim 18 of Patent No.: 10,554,295 B2 to Cohn et al. discloses wherein each of the communication paths between any two devices over the third network is using, is based on, or is compatible with, a distinct Pseudo-Wire (PW) connection (Claim 18 of the instant application discloses ‘using, in each of the communication paths between any two devices over the third network, a distinct Pseudo-Wire (PW) connection’).
	Regarding Claim 19, Claim 19 of Patent No.: 10,554,295 B2 to Cohn et al. discloses wherein the PW connection is according to, based on, or compatible with, Circuit Emulation over Packet (CEP) that is according to, based on, or compatible with, Internet Engineering Task Force (IETF) Request For Comments (RFC) 4852 (Claim 19 of the instant application discloses ‘wherein the PW connection is according to, based on, or compatible with, Circuit Emulation over Packet (CEP) that is according to, based on, or compatible with, Internet Engineering Task Force (IETF) Request For Comments (RFC) 4852’).
	Regarding Claim 20, Claim 20 of Patent No.: 10,554,295 B2 to Cohn et al. discloses wherein the first and second networks are different networks using a same protocol or a same topology (Claim 20 of the instant application discloses ‘wherein the first and second networks are different networks the same topology’).
	Regarding Claim 21, Claim 21 of Patent No.: 10,554,295 B2 to Cohn et al. discloses wherein the failure is in the communication with the second device over the third network, or the failure is in the communication with first network via the second device (Claim 21 of the instant application discloses ‘wherein the failure is in the communication with the second device over the third network, or the failure is in the communication with first network via the second device’).
	Regarding Claim 22, Claim 22 of Patent No.: 10,554,295 B2 to Cohn et al. discloses wherein the first or second network is a synchronous network (Claim 22 of the instant application discloses ‘wherein the first or second network is a synchronous network’).
	Regarding Claim 23, Claim 23 of Patent No.: 10,554,295 B2 to Cohn et al. discloses wherein the first network consists of, or comprises, a Synchronous Digital Hierarchy (SDH) or a Synchronous Optical Network (SONET), and wherein the first and second devices are termination equipment that are respectively part of path protection that is according to, based on, or compatible with, Sub-Network Connection Protocol (SNCP) or Unidirectional Path Switched Ring (UPSR) (Claim 23 of the instant application discloses ‘wherein the first network consists of, or comprises, a Synchronous Digital Hierarchy (SDH) or a Synchronous Optical Network (SONET), and wherein the first and second devices are termination equipment that are respectively part of path protection that is according to, based on, or compatible with, Sub-Network Connection Protocol (SNCP) or Unidirectional Path Switched Ring (UPSR)’).
	Regarding Claim 24, Claim 24 of Patent No.: 10,554,295 B2 to Cohn et al. discloses wherein the first device is a Path Termination Equipment (PTE) in the first network, and wherein each of the second and third device is a Path Termination Equipment (PTE) in the second network (Claim 24 of the instant application discloses ‘wherein the first device is a Path Termination Equipment (PTE) in the first network, and wherein each of the second and third device is a Path Termination Equipment (PTE) in the second network’).

5.	Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-57 of Patent No.: 10,348,398 B2 to Cohn et al. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-24 of the instant application is obvious variant Claims 1-57 of Patent No.: 10,348,398 B2 to Cohn et al. in that they contain substantially the same subject matter.  
	Regarding Independent Claim 1, Independent Claim 1 of Patent No.: 10,348,398 B2 to Cohn et al. discloses a first port for coupling to the first network; a second port for communicating with the second device over the third network for transporting data traffic between the first and second networks; and a third port for communicating with the third device over the third network (Independent Claim 1 of the coupling a first port of a first device to the first network; communicating, using a second port of the first device, with the second device over the third network for transporting data traffic between the first and second networks; communicating, using a third port of the first device, with the third device over the third network’); 
	Independent Claim 1 of Patent No.: 10,348,398 B2 to Cohn et al. discloses wherein in the first state the first device is operative to transport data traffic only between the first and second ports, wherein in the second state the first device is operative to transporting data traffic only between the third and first ports, and wherein the first device shifts from the first to second state in response to detecting a failure in the communication with the second device over the third network, or in response to detecting a failure in the communication with first network via the second device (Independent Claim 1 of the instant application discloses ‘in a first state of the first device, transporting data traffic only between the first and second ports; in a second state the first device, transporting data traffic only between the third and first ports; and shifting, by the first device, from the first to second state in response to detecting a failure, wherein the third network consists of, supports, or provide, a Multi-Protocol Label Switching (MPLS) network, and wherein the first and second networks are different networks that use the same protocol’).
	Regarding Claim 2, Claim 2 of Patent No.: 10,348,398 B2 to Cohn et al. discloses wherein the second and third devices cooperatively form a Dual Network Interconnection (DNI) for respectively connecting to working and protection paths of the second network, wherein the second device connects to the working path and the third Claim 2 of the instant application discloses ‘connecting to working and protection paths of the second network respectively by the second and third devices for cooperatively forming a Dual Network Interconnection (DNI), wherein the second device connects to the working path and the third device connects to the protection path’).
	Regarding Claim 3, Claim 3 of Patent No.: 10,348,398 B2 to Cohn et al. discloses a Time-Division Multiplexer/De-Multiplexer (TDM) coupled between the first and second ports, and a cross-connect (XC) coupled between the TDM and the first port (Claim 3 of the instant application discloses ‘coupling a Time-Division Multiplexer/De-Multiplexer (TDM) between the first and second ports, and coupling a cross-connect (XC) between the TDM and the first port’).
	Regarding Claim 4, Claim 4 of Patent No.: 10,348,398 B2 to Cohn et al. discloses a Pseudo-Wire Protection (PWP) functionality having an output coupled to the first port, a Working (W) port coupled to the second port, and a Protection (P) port coupled to the third port, for switching the transport data path from the Working (W) port to the Protection (P) port upon detecting a failure in the third network via the second port (Claim 4 of the instant application discloses ‘Pseudo-Wire Protection (PWP) functionality having an output coupled to the first port, a Working (W) port coupled to the second port, and a Protection (P) port coupled to the third port, wherein the method further comprising switching the transport data path from the Working (W) port to the Protection (P) port upon detecting a failure in the third network via the second port’).
	Regarding Claim 5, Claim 5 of Patent No.: 10,348,398 B2 to Cohn et al. discloses wherein the failure comprises a Packet-Switch Network (PSN) or an Claim 5 of the instant application discloses ‘wherein the failure comprises a Packet-Switch Network (PSN) or an Attachment Circuit (AC) fault’).
	Regarding Claim 6, Claim 6 of Patent No.: 10,348,398 B2 to Cohn et al. discloses a fourth port for coupling to the second network; and a fifth port for communicating with the first device over the third network, wherein the second device is operative to transport data traffic between the fourth and fifth ports (Claim 6 of the instant application discloses ‘coupling a fourth port to the second network; communicating using a fifth port with the first device over the third network; and transporting, by the second device, data traffic between the fourth and fifth ports’).
	Regarding Claim 7, Claim 7 of Patent No.: 10,348,398 B2 to Cohn et al. discloses wherein the second device further comprises an 1+1 Automatic Protection Switch (APS) having an output port coupled to the fifth port, a Working (W) port coupled to the fourth port, and a Protection (P) port, wherein the APS switches the protection port to the output port upon detecting a failure (Claim 7 of the instant application discloses ‘wherein the second device further comprises an 1+1 Automatic Protection Switch (APS) having an output port coupled to the fifth port, a Working (W) port coupled to the fourth port, and a Protection (P) port, wherein the method further comprising switching, by the APS, the protection port to the output port upon detecting a failure’).
	Regarding Claim 8, Claim 8 of Patent No.: 10,348,398 B2 to Cohn et al. discloses wherein the second device further comprises a Time-Division Multiplexer/De-Multiplexer (TDM) coupled between the APS and the fifth port, a cross-connect (XC) coupled between the TDM and the APS, and a Data Plane (DP) block coupled to the fourth port for implementing PW interface (Claim 8 of the instant application discloses wherein the second device further comprises a Time-Division Multiplexer/De-Multiplexer (TDM) coupled between the APS and the fifth port, a cross-connect (XC) coupled between the TDM and the APS, and a Data Plane (DP) block coupled to the fourth port for implementing PW interface’).
	Regarding Claim 9, Claim 9 of Patent No.: 10,348,398 B2 to Cohn et al. discloses a sixth port for communicating with the first device over the third network; and a seventh port for coupling to the second network, wherein the third device is operative to transport data traffic between the sixth and seventh ports (Claim 9 of the instant application discloses ‘communicating, using a sixth port in the third device, with the first device over the third network; and coupling, a seventh port in the third device, to the second network, transporting data traffic between the sixth and seventh ports of the third device’).
	Regarding Claim 10, Claim 10 of Patent No.: 10,348,398 B2 to Cohn et al. discloses wherein the third device further comprises an 1:1 Automatic Protection Switch (APS) having an output port coupled to the seventh port, a Working (W) port coupled to the sixth port, and a Protection (P) port, wherein the APS switches the working port to the output port (Claim 10 of the instant application discloses ‘wherein the third device further comprises an 1:1 Automatic Protection Switch (APS) having an output port coupled to the seventh port, a Working (W) port coupled to the sixth port, and a Protection (P) port, and wherein the method further comprising switching, by the APS, the working port to the output port’).
	Regarding Claim 11, Claim 11 of Patent No.: 10,348,398 B2 to Cohn et al. discloses wherein the third device further comprises a Time-Division Multiplexer/De-Claim 11 of the instant application discloses ‘wherein the third device further comprises a Time-Division Multiplexer/De-Multiplexer (TDM) coupled between the sixth and seventh ports, a cross-connect (XC) coupled between the TDM and the APS, and a Data Plane (DP) block coupled to the sixth port for implementing PW interface’).
	Regarding Claim 12, Claim 12 of Patent No.: 10,348,398 B2 to Cohn et al. discloses wherein the second network consists of, or comprises, a Synchronous Digital Hierarchy (SDH) or a Synchronous Optical Network (SONET), and wherein the second and third devices are termination equipment that are respectively part of path protection that is according to, based on, or compatible with, Sub-Network Connection Protocol (SNCP) or Unidirectional Path Switched Ring (UPSR) (Claim 12 of the instant application discloses ‘wherein the second network consists of, or comprises, a Synchronous Digital Hierarchy (SDH) or a Synchronous Optical Network (SONET), and wherein the second and third devices are termination equipment that are respectively part of path protection that is according to, based on, or compatible with, Sub-Network Connection Protocol (SNCP) or Unidirectional Path Switched Ring (UPSR)’).
	Regarding Claim 13, Claim 13 of Patent No.: 10,348,398 B2 to Cohn et al. discloses wherein the second and third devices are part of a single communication node (Claim 13 of the instant application discloses ‘wherein the second and third devices are part of a single communication node’).
Regarding Claim 14, Claim 14 of Patent No.: 10,348,398 B2 to Cohn et al. discloses wherein part or all of each of the second and third devices is implemented as a distinct line card in the communication node (Claim 14 of the instant application discloses ‘wherein part or all of each of the second and third devices is implemented as a distinct line card in the communication node’).
	Regarding Claim 15, Claim 15 of Patent No.: 10,348,398 B2 to Cohn et al. discloses wherein the first and third networks are different networks using different protocols or different topologies, or wherein the second and third networks are different networks using different protocols or different topologies (Claim 15 of the instant application discloses ‘wherein the first and third networks are different networks using different protocols or different topologies, or wherein the second and third networks are different networks using different protocols or different topologies’).
	Regarding Claim 16, Claim 21 of Patent No.: 10,348,398 B2 to Cohn et al. discloses wherein the first or second network comprises, is based on, or uses, a ring topology (Claim 16 of the instant application discloses ‘wherein the first or second network comprises, is based on, or uses, a ring topology’).
	Regarding Claim 17, Claim 17 of Patent No.: 10,348,398 B2 to Cohn et al. discloses wherein the MPLS network is using, is based on, or supports, Multi-Protocol Label Switching-Transport Profile (MPLS-TP) (Claim 17 of the instant application discloses ‘wherein the MPLS network is using, is based on, or supports, Multi-Protocol Label Switching-Transport Profile (MPLS-TP)’).
	Regarding Claim 18, Claim 18 of Patent No.: 10,348,398 B2 to Cohn et al. discloses wherein each of the communication paths between any two devices over the Claim 18 of the instant application discloses ‘using, in each of the communication paths between any two devices over the third network, a distinct Pseudo-Wire (PW) connection’).
	Regarding Claim 19, Claim 19 of Patent No.: 10,348,398 B2 to Cohn et al.  discloses wherein the PW connection is according to, based on, or compatible with, Circuit Emulation over Packet (CEP) that is according to, based on, or compatible with, Internet Engineering Task Force (IETF) Request For Comments (RFC) 4852 (Claim 19 of the instant application discloses ‘wherein the PW connection is according to, based on, or compatible with, Circuit Emulation over Packet (CEP) that is according to, based on, or compatible with, Internet Engineering Task Force (IETF) Request For Comments (RFC) 4852’).
	Regarding Claim 20, Claim 20 of Patent No.: 10,348,398 B2 to Cohn et al. discloses wherein the first and second networks are different networks using a same protocol or a same topology (Claim 20 of the instant application discloses ‘wherein the first and second networks are different networks the same topology’).
	Regarding Claim 21, Claim 1 of Patent No.: 10,348,398 B2 to Cohn et al. discloses wherein the first device shifts from the first to second state in response to detecting a failure in the communication with the second device over the third network, or in response to detecting a failure in the communication with first network via the second device (Claim 21 of the instant application discloses ‘wherein the failure is in the communication with the second device over the third network, or the failure is in the communication with first network via the second device’).
Regarding Claim 22, Claim 22 of Patent No.: 10,348,398 B2 to Cohn et al. discloses wherein the first or second network is a synchronous network (Claim 22 of the instant application discloses ‘wherein the first or second network is a synchronous network’).
	Regarding Claim 23, Claim 23 of Patent No.: 10,348,398 B2 to Cohn et al. discloses wherein the first network consists of, or comprises, a Synchronous Digital Hierarchy (SDH) or a Synchronous Optical Network (SONET), and wherein the first and second devices are termination equipment that are respectively part of path protection that is according to, based on, or compatible with, Sub-Network Connection Protocol (SNCP) or Unidirectional Path Switched Ring (UPSR) (Claim 23 of the instant application discloses ‘wherein the first network consists of, or comprises, a Synchronous Digital Hierarchy (SDH) or a Synchronous Optical Network (SONET), and wherein the first and second devices are termination equipment that are respectively part of path protection that is according to, based on, or compatible with, Sub-Network Connection Protocol (SNCP) or Unidirectional Path Switched Ring (UPSR)’).
	Regarding Claim 24, Claim 24 of Patent No.: 10,348,398 B2 to Cohn et al. discloses wherein the first device is a Path Termination Equipment (PTE) in the first network, and wherein each of the second and third device is a Path Termination Equipment (PTE) in the second network (Claim 24 of the instant application discloses ‘wherein the first device is a Path Termination Equipment (PTE) in the first network, and wherein each of the second and third device is a Path Termination Equipment (PTE) in the second network’).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463